Citation Nr: 1718002	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  10-00 296	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral tinnitus.

3. Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1970, which included service in the Republic of Vietnam during the Vietnam Era.  For his service, he received the National Defense Service Medal, Vietnam Service Medal, and Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Subsequently, jurisdiction was transferred to the RO in Portland Oregon. 

In December 2015, the Board remanded this matter for a travel Board hearing prior to the adjudication of these claims.  In accordance with the Board's remand directives, a travel Board hearing was scheduled for February 10, 2017.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, in December 2016, the Veteran withdrew his hearing request.  See December 2016 Statement in Support of Claim; 38 C.F.R. § 20.704(e) (2016).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving all reasonable doubt in the Veteran's favor, the evidence shows his bilateral hearing loss is related to his noise exposure in service.  
 
2. There is no evidence establishing a current disability of tinnitus.  




CONCLUSION OF LAW

1. With the resolution of all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2. The criteria for entitlement to service connection for bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Board recognizes the VA has a duty to notify and assist a veteran in the development of his claim.  See 38 U.S.C.A. §§ 5100, 5101, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2016).  However, when a veteran fails to raise procedural arguments, the Board is not required to search the record and address them.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  

In this instance, the Veteran claimed he was never afforded a VA examination with respect to the claims adjudicated herein.  See May 2008 Notice of Disagreement; October 2007 VA Examination Cancellation (Veteran failed to report for the scheduled examination).  Thereafter, he was afforded a VA examination in November 2009.  See November 2009 VA Examination Report; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the November 2009 VA examination was conducted by a competent medical professional, who considered the Veteran's lay statements and medical history, and provided opinions with complete rationales, the Board finds the VA examination is adequate to adjudicate the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that an opinion is adequate where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the disability is a fully informed one) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).     

II. Laws and Regulations

Generally, service connection may be established if the evidence demonstrates that a current disability resulted from a disease or injury incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  As a result, service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to the period of service, establishes the disease was incurred during active duty service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In order to prove service connection, there must be competent and credible evidence of (1) a current disability; (2) an in service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the in service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the case of hearing impairment, impairment is determined by audiometric testing, which measures threshold hearing levels in decibels (dB) over a range of frequencies in hertz (Hz).  The threshold for normal hearing is from zero to 20 dB.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  While higher threshold levels indicate some degree of hearing loss, for VA compensation purposes, hearing loss is a disability if upon audiometric testing, a veteran demonstrates hearing impairment by showing either (1) an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hz is 40 dB or greater; (2) auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or, (3) speech recognition scores less than 94 percent using the Maryland CNC test.  Id.; see also 38 C.F.R. §§ 3.385, 4.85.  



III. Analysis

The Veteran contends that he has bilateral hearing loss and tinnitus due to his noise exposure in service.  See August 2007 Veteran's Application for Compensation and/or Pension.

A review of the Veteran's service treatment records (STRs) discloses no reports of any ear or hearing related issues at the time of enlistment.  See February 1969 Report of Medical Examination; February 1969 Report of Medical History.  Audiometric testing at the time confirmed his hearing was within normal limits at the frequencies most pertinent to the Board's assessment.  See February 1969 Report of Medical Examination; cf. November 2009 VA Examination Report (noted mild high frequency loss).  Although his STRs reveal that he sought medical attention on a number of occasions, he never reported any diseases or injuries associated with the auditory system.  See generally STRs.  At his separation examination, no ear or hearing related issues were noted.  See December 1970 Report of Medical Examination.  In fact, the audiometric test administered at the time established his hearing remained within normal limits at the frequencies most pertinent to the Board's assessment.  

Even though the Veteran's STRs do not establish the onset of hearing loss in service, it is not necessarily fatal to his claim provided he can substantiate exposure to a disease or injury in service that would adversely affect the auditory system.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley, supra.  In that regard, the Board turns to his statements at the time of his November 2009 VA examination.  See November 2009 VA Examination Report.    

In November 2009, the Veteran was afforded a VA examination associated with this claim.  At that time, he reported that his hearing issues began in 2008; 38 years post-separation.  He complained of difficulty hearing in both ears with background noise.  He described his in service noise exposure as "medium."  See November 2009 VA Examination Report.  

More specifically, the Veteran explained that he was exposed to noise during basic training and while in Vietnam.  During his service in Vietnam, he described that he was mainly exposed to small weapons fire consisting of rifles, handguns, and shotguns, which is consistent with the places, types, and circumstances of his service as shown by his service records.  Id.; see also U.S.C.A. § 1154(a); October 2011 VA Examination Report (Veteran reported that for the first six months of his service in Vietnam his served as a canvas repairman and for the remainder of the time he served as a part of a security unit/tower guard); DD Form 214; Service Personnel Records (Veteran participated in an unnamed campaign as well as earning the Marksmanship Badge with rifle bar).  Moreover, following separation, he denied any occupational noise exposure.  See November 2009 VA Examination Report; see also October 2011 VA Examination Report (Veteran reported working as a waiter/bartender and eventually owning a limousine business post-separation).  

In assessing the Veteran's lay statements, the Board acknowledges he is competent to provide evidence regarding his ability to hear.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology).  To that extent, the Board finds the Veteran's lay statements competent and credible.  However, as they relate to a diagnosis of hearing impairment for VA compensation purposes, the Board is unable to accord his lay statements any probative weight because he does not have the specialized medical knowledge, training, or experience to administer an audiometric test.  See Jones v. West, 12 Vet. App. 460, 465 (1999). 

In terms of post-separation audiometric testing, the Board finds there is only one of record, which is from the November 2009 VA examination.  See November 2009 VA Examination Report.  As a consequence, the November 2009 audiometric test is the most probative evidence of record.  

The November 2009 audiometric test yielded the following results:



PURETONE THRESHOLDS 

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear 
35 dB
35 dB
40 dB
40 dB
45 dB
Left Ear
35 dB
35 dB
40 dB
45 dB
65 dB

PURETONE THRESHOLD AVERAGE
Right Ear
40 dB
Left Ear
46 dB

SPEECH RECOGNITION
Right Ear
92%
Left Ear
92%

Based on these results, the VA examiner concluded the Veteran had bilateral sensorineural hearing loss.  Even though the VA examiner noted his hearing loss had a high frequency slope consistent with noise induced hearing loss, the VA examiner opined his hearing loss was less likely than not caused by or the result of acoustic trauma in service because presbyacusis (age-related hearing loss) could not be ruled out as a contributing factor due to the decrease in lower frequency thresholds.   

Notwithstanding the negative nexus opinion, of significance to the Board is that while the VA examiner could not rule out presbyacusis, neither could the VA examiner rule out noise induced hearing loss.  Consequently, the Board finds the nexus evidence is in equipoise.  Accordingly, the Board resolves this impasse in the Veteran's favor and finds service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In contrast, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection for bilateral tinnitus.  As noted above, his STRs are silent as to any complaints of ear or hearing related issues at enlistment, in service, or at separation.  See generally STRs.  A review of his post-separation treatment records reveals no diagnosis or reports of symptoms indicative of tinnitus.  See YT v Brown, 9 Vet. App. 195, 196 (1996) (noting that tinnitus is a noise in the ears, such as ringing, buzzing, roaring, or clicking).  In fact, while he reported recent hearing loss in June 2009, he expressly denied tinnitus.  See June 2009 VA Internal Medicine History and Physical Note.  Notably, the Veteran did not disclose any symptoms associated with tinnitus at the November 2009 VA examination.  See November 2009 VA Examination Report.  As a result, no diagnosis of tinnitus was included in the November 2009 VA Examination Report.  

For the foregoing reason, the Board finds there is no proof of a current disability of tinnitus.  As such, there is no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While the Board has considered the applicability of the benefit of the doubt doctrine in this instance, it is not applicable because the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A. § 5107(b); see also 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is denied.


REMAND

The Veteran contends that he carries a diagnosis of PTSD, which is related to the stressors he experienced in service.  See August 2007 Veteran's Application for Compensation and/or Pension; Statement in Support of Claim for Service Connection for PTSD.

In furtherance of this claim, the Veteran was afforded two VA examinations; one in October 2011 and another in June 2012.  See October 2011 VA Examination Report; June 2012 VA Examination Report.  The October 2011 VA examiner determined he did not meet the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV) PTSD diagnostic criteria.  See October 2011 VA Examination Report; see also 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014); 80 Fed. Reg. 14,308 (March 19, 2015).  Rather, the VA examiner noted a diagnosis of major depressive disorder, which was in medication remission.   

Similarly, the June 2012 VA examiner concluded the Veteran did not meet the DSM IV PTSD diagnostic criteria.  See June 2012 VA Examination Report.  However, the June 2012 VA examiner noted diagnoses of adjustment disorder with mixed emotional features; depression not otherwise specified, which was in remission; personality disorder not otherwise specified; and polysubstance abuse, which was stated to be in remission.  Absent from both the October 2011 and June 2012 VA Examination Reports are nexus opinions addressing the acquired psychiatric disorder diagnoses.

Further, in a December 2016 Statement in Support of Claim, the Veteran informed the VA that he received treatment for PTSD from the Portland VA Medical Center (VAMC) between January 2010 and December 2014, but there were no such records associated with the claims file.  As a result, the VA requested and received additional treatment records from the Portland VAMC.  However, these VA treatment records were received after the June 2012 VA examination.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).

For the reasons above, another VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for another VA examination with an appropriate medical professional to ascertain the nature and etiology of any current acquired psychiatric disorder(s), to include PTSD.

After reviewing the record, the examiner should:

a. Diagnose any current acquired psychiatric disorder(s).

b. For any current acquired psychiatric disorder diagnosed, opine as to whether it is at least as likely as not (50 percent probability or greater) the acquired psychiatric disorder is caused by or otherwise related to the Veteran's active duty service.  

c. Reconcile any prior diagnoses of an acquired psychiatric disorder with the current diagnosis/diagnoses, to include major depressive disorder, adjustment disorder, and polysubstance abuse.  If any prior diagnosis cannot be reconciled with the current diagnosis/diagnoses, opine as to whether it is at least as likely as not (50 percent probability or greater) the prior diagnosis was caused by or otherwise related to his active duty service.

d. For a diagnosis of PTSD, the examiner should state whether the claimed in service stressor(s) support the diagnosis, and whether it is at least as likely as not (50 percent probability or greater) the PTSD is caused by or otherwise related to the in service stressor(s).

e. As this appeal stems from a March 2008 rating decision, the examiner is reminded that DSM IV diagnostic criteria should be considered for this claim. 

f. For any opinions rendered, the examiner must provide a complete rationale.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

2. Upon completion of the VA examination requested above, readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


